United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Midwest, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-223
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant filed a timely appeal from an October 9, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether the November 15, 2012 work incident caused a right knee injury.
FACTUAL HISTORY
On November 21, 2012 appellant, then a 61-year-old postmaster relief/replacement, filed
a traumatic injury claim alleging that he injured his right knee in the performance of duty on
November 15, 2012 while crawling under desks to shut off and turn on power strips. He stated
that doing this activity multiple times dislocated his right knee.
1

5 U.S.C. § 8101 et seq.

Dr. Robert B. Allaire, a Board-certified orthopedic surgeon, examined appellant on
November 27, 2012. He noted that appellant had a remote history of a right knee dislocation
years ago, but basically recovered without difficulties. Appellant occasionally had knee pain, but
nothing very significant until recently, when he was at work crawling around on his hands and
knees. Since then, appellant had a lot of pain and swelling in his right knee and was walking
with a limp, which was new for him.
Dr. Allaire described his findings on physical examination. Previous x-rays showed
bone-on-bone arthritis medially. Dr. Allaire found that appellant had end-stage primary medial
compartment osteoarthritis, “and it was exacerbated at work.” There was no question the
condition was preexisting, but appellant was not having much difficulty until this recent event.
Dr. Allaire considered appellant a good candidate for an unicompartmental knee arthroplasty.
Appellant underwent the procedure on March 21, 2013.
In a decision dated October 9, 2014, OWCP denied appellant’s traumatic injury claim. It
found that the November 15, 2012 work incident occurred as alleged, but the medical opinion
evidence was insufficient to establish that his right knee osteoarthritis was causally related to the
incident.
Appellant notes on appeal that all available documentation relating to the injury has been
submitted.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from a personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the

2

Id. at § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP does not dispute that appellant crawled on his hands and knees in the course of
his employment on November 15, 2012. Appellant has met his burden to establish that he
experienced a specific event, incident, or exposure occurring at the time, place, and in the
manner alleged. The primary issue presented on appeal is whether this work activity caused a
right knee injury.
Dr. Allaire, the orthopedic surgeon, noted that appellant had recently crawled around on
his hands and knees at work. Appellant had a remote history of a right knee dislocation years
ago, but Dr. Allaire did not find another dislocation on November 15, 2012. Instead, Dr. Allaire
found that appellant’s end-stage primary medial compartment osteoarthritis was exacerbated at
work. He reasoned that appellant was not having much difficulty with his right knee until this
recent event, following which appellant had a lot of pain and swelling and walked with a limp.
This opinion offers some support for appellant’s traumatic injury claim, but it is not
particularly well reasoned. Dr. Allaire did not discuss how crawling around on one’s hands and
knees can exacerbate end-stage primary medial compartment osteoarthritis. He did not discuss
what findings, either on physical examination or on x-ray review, confirmed an exacerbation, or
whether he was basing his opinion instead on the history appellant related.8
The Board finds that, while Dr. Allaire’s opinion is supportive, it lacks sufficient medical
rationale to establish the critical element of causal relationship. The Board will therefore affirm
OWCP’s October 9, 2014 decision.
Appellant notes that all available documentation relating to the injury has been submitted.
However as explained above, his claim lacks medical opinion explaining, with sound medical
reasoning, how crawling on November 15, 2012 exacerbated the diagnosed medial compartment
osteoarthritis, and what objective evidence exists to document the exacerbation found.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the November 15,
2012 work incident caused a right knee injury.

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the October 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

